Title: Thomas Jefferson to Lancelot Minor, 23 May 1812
From: Jefferson, Thomas
To: Minor, Lancelot


          Dear Sir Monticello May 23. 12.
           Mrs Marks now sets out with a view to qualify herself at the ensuing court for the administration of mr Marks’s estate. I hope she will not be disappointed by failure in the probat of the will. I give her a blank sheet of paper signed & sealed by myself as her security for due administration, such a bond being to be written over it as the court may require.  I enclosed you by post the deeds of Clarke and Slayder which I hope got safe to hand.  Hunter’s case, admitting his facts, is clearly against him. he & mr Marks had bought a studd horse for which he paid the whole money. on application to mr Marks for his moiety, mr Marks tells him he has no money but gives him a bond on which money was due, to recieve & pay himself. instead of recieving the money he takes a horse in satisfaction. this must have been for himself because the only authority mr Marks gave him was to recieve the money, not to buy horses for him: the death of the horse has made mr Hunter wish to consider him as mr Marks’s property but no body else can so consider it. besides they sold the studd horse for as much as he cost, and mrs Marks thinks Hunter recieved this money, for which of course he is indebted.
          Should the money in the suit against mr Marks as security for Wm B. Winston be recovered I would wish an execution for it to be levied on the negroes here, where I should buy in for mrs Marks so as the more effectually to secure them to her, and so in any other debts of size. she will now be able to explain to you in person some of the other cases. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        